    Case 20-03016 Document 4-1 Filed in TXSB on 02/17/20 Page 1 of 2


EXHIBIT A: SUMMARY OF TRANSFERS 2016-2018

                        Name                        2016        2017           2018          Total
Beaumont Emergency Physicians Associates, PLLC   3,505,195.00   809,859.77   224,226.27   4,539,281.04
Tom Vo                                           3,062,965.00   477,422.58          -     3,540,387.58
Pranav Shukla                                    1,243,808.00   308,866.56    69,941.14   1,622,615.70
Neighbors of the Permian Basin                   1,062,213.00   338,857.86    86,106.71   1,487,177.57
Abarado & Do Family, LP                            475,045.00   142,739.02    34,114.00     651,898.02
Emtex Investments, LLC                             488,234.00   116,140.74    38,568.65     642,943.39
Kenneth Direkly                                    441,194.00   128,464.66    52,109.90     621,768.56
Emergence Holdings LLC                             294,617.00   270,880.58    17,998.97     583,496.55
EDR Investments LLC                                438,749.00    82,403.91    42,370.34     563,523.25
Atiba Bell Medical Associates, PLLC                419,371.00    85,225.53    35,926.74     540,523.27
Alberto A. Gonzalez, MD                            475,045.00    64,991.30          -       540,036.30
Ekta Popat                                         350,507.00    81,321.11    35,147.79     466,975.90
Towards Infinity LLC                               316,656.00    85,405.95    51,094.30     453,156.25
AB Physician Services LLC                          241,856.00   190,321.76    14,999.14     447,176.90
Ahmed F. Shaikh                                    389,898.00          -            -       389,898.00
Roy Marrero                                        265,360.00    62,098.78    41,093.87     368,552.65
Spring Pasadena Investments, LLC                   255,441.00    49,179.34    16,194.75     320,815.09
Appiah, William                                    278,549.00    30,853.20          -       309,402.20
Applied Enhancements Inc.                         150,815.00    123,684.36     5,999.66    280,499.02
Fillory Holdings, LLC                             107,738.00    118,917.21     6,749.61    233,404.82
Cheng, Thanh                                      137,727.00     47,656.64     6,740.75    192,124.39
Andrew O. Okafor, M.D., P.A.                      108,948.00     68,044.26    12,052.41    189,044.67
Roger Starner Jones, Jr., MD                       86,384.00     94,393.15     6,845.13    187,622.28
Manuel Acosta PLLC                                124,434.00     58,536.49     2,337.00    185,307.49
Freeborn, Isaac                                   141,822.00     27,155.94    14,123.45    183,101.39
Addison HN Vo Investments LLC                            -      179,813.00          -      179,813.00
James Locke, MD                                   124,538.00     41,294.26    13,855.45    179,687.71
Megadodo LLC                                       82,752.00     77,456.62     1,858.94    162,067.56
Dien Bui MD                                        67,654.00     73,811.57     4,483.39    145,948.96
Nia Johnson, MD (Catniaj PLLC)                     56,188.00     82,433.22     2,265.16    140,886.38
Obidike R Akahara MD PA                            56,188.00     82,433.22     2,265.16    140,886.38
Wisestaff, LLC                                     56,188.00     60,750.22          -      116,938.22
Teamus Investments, LTD                            60,392.00     47,947.67          -      108,339.67
Hazel Cebrun                                       37,458.00     58,294.15     1,858.94     97,611.09
LBN Medical Care PLLC                              37,458.00     58,294.15     1,858.94     97,611.09
Darul Sehat PA                                     37,458.00     54,955.15     1,510.11     93,923.26
Bankymed Emergency Management, LLC                 45,294.00     47,555.05          -       92,849.05
Upclick Ventures, LLC                              45,294.00     47,555.05          -       92,849.05
David C. Herrera, MD                               45,294.00     19,162.47          -       64,456.47
Osman, Ali                                         45,294.00     19,162.47          -       64,456.47
Ivan Melendez                                      57,390.00           -            -       57,390.00
Baqir Holdings, PLLC                                     -       55,450.90          -       55,450.90
Robert Wright, DO                                  26,380.00     26,549.36     1,499.91     54,429.27
Jeffery P. Reboul, DO                              30,196.00     23,973.83          -       54,169.83
James M. Piccione, MD, PLLC                        18,729.00     29,147.07       929.47     48,805.54
KA Hott PLLC                                       18,729.00     27,478.07       755.05     46,962.12
Stuart R. Quartermont, MD                          18,729.00     27,477.07       755.05     46,961.12
C. Guadarrama PLLC                                       -       40,260.91          -       40,260.91
Omotola O. Jaiyebo                                       -       40,260.91          -       40,260.91
Elanie Ucbamichael, MD                             15,098.00     21,266.49          -       36,364.49
Edgar Hernandez, MD                                      -       28,548.31     4,499.74     33,048.05
Haywood Hall                                             -       31,277.39          -       31,277.39
Jorge Javier Escobar Jr., MD PA                     4,435.00     22,986.97     1,499.91     28,921.88
Donald Hubbard MD PA                                     -       27,350.60     1,230.77     28,581.37
Thomas M. Mercado MD PLLC                                -       27,350.60     1,230.77     28,581.37
Jorge Barajas MD, PA                                     -       26,499.23          -       26,499.23
Aiman A. Shokr, MD                                       -       23,480.12     1,230.77     24,710.89
Michael Mohun                                            -       22,082.69          -       22,082.69
Peter Shelby Evans, MD                             15,098.00      6,387.49          -       21,485.49
    Case 20-03016 Document 4-1 Filed in TXSB on 02/17/20 Page 2 of 2


                          Name         2016             2017            2018             Total
David Haacke                                 -           20,512.95        923.08          21,436.03
Isabel Reyna MD                              -           19,959.77           -            19,959.77
Jason Yost                                   -           17,493.20           -            17,493.20
Haynes Emergency Medicine, P.A.        16,284.00            936.10           -            17,220.10
Maria Aguinaga MD PA                         -           15,844.64           -            15,844.64
Darrin Ashbrooks                             -           15,306.55           -            15,306.55
Shawna Labert Pitt                           -           15,074.31           -            15,074.31
Candanosa MD PA                              -           13,249.61           -            13,249.61
JMZ PLLC                                2,217.00          9,516.54        749.96          12,483.50
Haman Healthcare Group, LLP                  -           11,146.95           -            11,146.95
Shannon Spigener PLLC                        -           10,933.25           -            10,933.25
Olga Langly                                  -            8,833.08           -             8,833.08
Clint Carter MD PA                           -            7,729.20           -             7,729.20
Don Harper                                   -            6,559.95           -             6,559.95
SDR Healthcare Inc.                          -            6,559.95           -             6,559.95
Ucbamichael Holdings                         -                 -        6,155.00           6,155.00
Salvador Elizarraraz Jr., MD PA              -            5,281.55           -             5,281.55

Total                             $ 15,883,306.00   $ 5,507,104.58   $ 866,156.18   $ 22,256,566.76
